Citation Nr: 0720241	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lower back.

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The March 2003 rating decision also denied claims for service 
connection for sinusitis, chronic obstructive pulmonary 
disease, and bronchitis.  However, the veteran did not submit 
a substantive appeal with respect to these claims and they 
are not currently in appellate status before the Board. 

The Board also notes that a March 2005 rating action denied 
the veteran's claims for service connection for bilateral 
ankle arthritis.  However, the veteran did not submit a 
notice of disagreement with respect to the ankle claims.


FINDING OF FACT

The veteran, who qualified as a paratrooper, developed 
traumatic arthritis of the back and of the knees as a result 
of trauma he experienced during service.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the lower back was incurred as a 
result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Traumatic arthritis of the knees was incurred as a result 
of active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  However, in light of the 
favorable determination contained herein, there is no reason 
to examine those obligations, since a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

History

The veteran testified at a hearing before a Decision Review 
Officer in October 2004 and at a hearing before the 
undersigned Veterans Law Judge in February 2007.  The veteran 
stated that he injured his lower back and knees while at 
paratrooper school in service.  The veteran described the 
constant jumping from different heights required at the 
school.  He said that the school culminated with five actual 
jumps from planes.  The veteran reported that on one of those 
jumps he was in full gear, with 110 pounds of equipment, and 
he landed incorrectly, on his back, heels, and head, causing 
additional trauma to his back.  The veteran also reported 
that he experienced additional trauma to his lower back and 
knees while serving in Vietnam.  The veteran asserted that as 
a Chaplin he was dropped off by helicopter at different 
firebases up to 10 times a week.  Often the helicopter would 
not land and he would have to jump out of the helicopter at 
heights of up to eight feet, resulting in further trauma to 
his lower back and knees.  The veteran also pointed out that 
when he went to paratrooper school he was 31.5 years old, and 
all the other students were 18.5 years old.  The veteran 
asserted that because he was older, the constant jumping 
trauma was much more traumatic to his lower back and knees 
than to those of his fellow classmates in the training 
school.  The veteran stated that while his back and knees 
hurt at times during parachute school, and in Vietnam, he 
never sought medical treatment for his back or knees.

The veteran's records confirm that the veteran was parachute 
qualified and that he served as a Chaplin in Vietnam.  
October 2004 private x-rays reveal that the veteran has 
arthritis of the lumbosacral spine and of the knees.

The Board notes that the service medical records do not 
confirm that the veteran injured his lower back or knees 
during service.  Nor is there medical evidence showing that 
the veteran developed arthritis of the spine or knees within 
a year of discharge from service.  However, the Board finds 
that other medical evidence supports the veteran's claim that 
his arthritis of the lower back and knees is the result of 
trauma to those joints during service.  The private medical 
records show that in April 1974, less than four years after 
discharge from service, the veteran complained of frequent 
back pain.  In May 1974, the veteran was noted to have some 
narrowing of the 4th and 5th interspaces of the spine, with 
sclerosis and spurring, which the physician noted to be 
indicative of a prior back injury.  The veteran denied any 
particular back injury.  However, the private physician 
specifically noted that the veteran had been a paratrooper.  
Furthermore, in December 2004 the veteran's current private 
physician opined that the veteran's spine and knee 
disabilities could have been caused by the veteran's military 
activities.  He stated that he had reviewed the veteran's x-
rays of the knees and low spine and noted that the veteran 
had experienced the trauma of parachute training, and of 
jumping from helicopters to the ground from heights of 
several feet while serving in Vietnam.  The physician was of 
the opinion that the trauma to the back and knees in service 
was as likely as any other explanation as to the cause of the 
veteran's low back and knee disabilities. 

As noted above, the evidence confirms that the veteran went 
through parachute school, and that he developed a back 
disability only a few years after discharge from service.  At 
the time the veteran was first found to have back disability 
the physician noted that the veteran appeared to have had 
disability related to back trauma and noted that the veteran 
had no known back trauma other than having been a 
paratrooper.  The Board finds this medical evidence to be 
persuasive in indicating that the veteran's low back 
disability is related to his military service.  Furthermore, 
the December 2004 physician statement opining that the 
veteran's back disability is as likely to be due to military 
service trauma as to any other explanation also supports the 
veteran's claim.  Consequently, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
that he developed traumatic arthritis of the lower back due 
to service.

While the medical evidence does not show that the veteran 
developed bilateral knee disability so soon after service as 
he developed back disability, the Board finds that the 
evidence is at least in equipoise that the veteran's 
bilateral knee arthritis is due to service.  As noted above, 
the Board has found that the veteran was subject to trauma to 
the knees and back during his military service.  
Additionally, the December 2004 physician indicated that the 
veteran's bilateral knee arthritis was as likely due to 
military trauma as as to any other reason.  Consequently, the 
Board finds that the evidence supporting the veteran's claim 
for service connection for arthritis of the knees is at least 
in equipoise.  See Gilbert, supra.  Accordingly, service 
connection for arthritis of the knees is warranted.  




ORDER

Entitlement to service connection for arthritis of the lower 
back is granted.

Entitlement to service connection for arthritis of the knees 
is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


